                           Case 20-12814-mkn                         Doc 3    Entered 06/11/20 16:29:12            Page 1 of 1




                                                               United States Bankruptcy Court
                                                                          District of Nevada
 In re      RED ROSE, INC.                                                                                   Case No.
                                                                                   Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for RED ROSE, INC. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Petersen-Dean, Inc.




 None [Check if applicable]




 June 11, 2020                                                        /s/ Brett A. Axelrod
 Date                                                                 Brett A. Axelrod 5859
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for RED ROSE, INC.
                                                                      Fox Rothschild LLP
                                                                      1980 Festival Plaza Drive, Suite 700
                                                                      Las Vegas, NV 89135
                                                                      (702) 262-6899 Fax:(702) 597-5503
                                                                      baxelrod@foxrothschild.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
